          Case 3:19-cv-01037-VC Document 66 Filed 10/07/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    ADRIANNE ADAMS,                                 Case No. 19-cv-01037-VC
                 Plaintiff,
                                                    ORDER GRANTING MOTION TO
          v.                                        REMAND
    WEST MARINE PRODUCTS, INC.,                     Re: Dkt. No. 53
                 Defendant.



       This class action is brought by California workers against a California defendant for

claims under California law, and it belongs in California state court.

       The Class Action Fairness Act gives district courts discretion to remand a case if the

primary defendants and more than one-third of the class members are citizens of the state in

which the action was originally filed. 28 U.S.C. § 1332(d)(3). The case was originally filed in

California state court, and West Marine, the primary defendant, is a citizen of California. Dkt.
No. 1-2 at 2; Dkt. No. 1 at ¶ 15. So if more than one-third of the class members are California

citizens, the Court has discretion to remand the case.1

       Far more likely than not, the class exceeds that threshold. The last known addresses of

over 90% of class members are in California. See Plaintiff’s Renewed Motion to Remand at 12.

This is not to say that over 90% are California citizens: a mailing address is not a guarantee of

residence, and residence is not a guarantee of citizenship. But addresses can serve as evidence of


1
  The Court must remand the case if two-thirds or more are. 28 U.S.C. § 1332(d)(4)(B). But since
the result here would be the same under either provision, the Court will focus on whether the
class meets the lower citizenship threshold of section § 1332(d)(3).
           Case 3:19-cv-01037-VC Document 66 Filed 10/07/19 Page 2 of 2




residence, and residence in turn as evidence of domicile. See NewGen, LLC v. Safe Cig, LLC,

840 F.3d 606, 614 (9th Cir. 2016); King v. Great Am. Chicken Corp, Inc., 903 F.3d 875, 879 (9th

Cir. 2018) (citizenship is established by domicile). Some of the verified California addresses

probably belong to people who are not California citizens, or even citizens of the United States.

But the class would fall below the citizenship threshold only if the proportion of non-California

citizens on that list were greater than 63%.2 The opposite is more likely to be true. The Court

thus concludes, by a preponderance of the evidence, that over one-third of all class members are

California citizens. See Mondragon v. Capital One Auto Fin., 736 F.3d 880, 884 (9th Cir.

2013) (“A district court makes factual findings regarding jurisdiction under a preponderance of

the evidence standard.”).

       After considering the statutory factors guiding the Court’s discretion, the Court declines

to exercise jurisdiction over the case. See 28 U.S.C. § 1332(d)(3)(A)-(E). The dispute is

concentrated in California: the claims all arise under California law; the alleged harms occurred

in California; the plaintiff class is composed of California workers; and the defendant is a

California company. See id. § 1332(d)(3)(A), (B), (D), (E); Dkt. No. 1-2 at 2, 3. There is no

evidence that Adams has manipulated the case to avoid federal jurisdiction, nor is there evidence

that similar class actions have been filed in the last three years. See id. § 1332(d)(3)(C), (F). So,

in the interests of justice, the case is remanded to San Mateo County Superior Court.
       IT IS SO ORDERED.


Dated: October 7, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




2
 Although 94.6% of the addresses on West Marine’s list are California addresses, Adams has
offered a more conservative estimate of 90.5% based on her tracing efforts. See Dkt. No. 53 at
10, 12. Assuming the 171 non-verified addresses belonged to non-California citizens, more than
1035 of the 1639 verified California addresses (or about 63%) would also have to belong to non-
California citizens for the class to fall below the one-third threshold.


                                                  2
